Citation Nr: 1631835	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  10-37 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities, including as secondary to type II diabetes mellitus and/or residual scars from shell fragment wounds to both buttocks and left thigh.

2.  Entitlement to service connection for hypertension, including as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 1966, and from June 1968 to September 1969.  He died in April 2012.  The appellant is the substituted claimant.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A Board hearing was held in November 2014.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted.  In an undated letter, Dr. DWM from the Malka Institute wrote that the Veteran was now a patient of his and had been since 2010.  VA has no treatment records from Dr. DWM, which are relevant to the appeal, as Dr. DWM's letter pertains to peripheral neuropathy.  While Dr. DWM indicated he had treated the Veteran since 2010, the Veteran had been treated by Dr. QG in 2008, who is also from the Malka Institute (VA has two treatment records from Dr. QG in 2008).  Thus, the Board will request all treatment records pertaining to the Veteran from the Malka Institute from February 2008 until April 2012 (which is the month and year of the Veteran's death).

VA obtained medical opinions regarding whether peripheral neuropathy and hypertension were caused by the service-connected type II diabetes mellitus.  However, VA did not obtain an opinion regarding whether either of these disabilities were aggravated by type II diabetes mellitus.  Additionally, at the November 2014 hearing, the appellant raised the issue of whether peripheral neuropathy could have been caused or aggravated by the shell fragment wounds the Veteran sustained in service to both buttocks and left thigh.  Thus, the Board finds that new medical opinions are warranted.  

Of record are VA treatment records from 2008 to March 2010.  The Board will request any outstanding records between March 2010 and April 2012 to ensure it has all VA treatment records pertaining to the Veteran.

Finally, the Veteran had given VA permission to obtain medical records from Dr. P from Neurological Associates.  The record reflects that VA fulfilled its duty to assist by submitting two requests to the relevant facility in April 2009 and June 2009 for these records and informing the Veteran after the first request that it still had not received any records.  See 38 C.F.R. § 3.159(c)(1), (e).  In July 2009, the Veteran submitted a statement indicating he had called Neurological Associates and was told that it would send Dr. P's treatment records to VA.  The Veteran expressed that he hoped the records had been received by VA.  The records were not, in fact, received by VA.  Because the claims are being remanded again, VA will attempt to assist the appellant in obtaining these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from the Tampa VA Medical Center from March 2010 to April 2012.  

2.  Request the appellant complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for any private treatment records from the following two facilities:

   i. Malka Institute from February 2008 to April 2012 and 
   ii. Dr. P. from Neurological Associates from approximately 2003.  

Make two attempts to obtain the relevant private treatment records and inform the appellant of any attempts to locate such records that could not be obtained.  38 U.S.C.A. § 5103A (West 2014). 

3.  After completing the development requested above, refer the claims file to an appropriately qualified clinician.  The entire claims file (i.e., records contained in Virtual VA and VBMS) must be made available to, and reviewed by, the reviewing clinician.  The reviewing clinician is informed that the Veteran was service connected for type II diabetes mellitus and residual scars from shell fragment wounds to both buttocks and left thigh.  The Veteran was diagnosed with hypertension and peripheral neuropathy of the lower extremities, which is alleged to have been either caused by the Veteran's service-connected disabilities or aggravated by them.  The appellant has not alleged that the shell fragment wounds to both buttocks and left thigh has caused or aggravated the Veteran's hypertension.  

The reviewing clinician should opine as to the following: 

   (a.)  Is it at least as likely as not (50 percent or greater) that peripheral neuropathy of the lower extremities was causally related to the Veteran's service-connected type II diabetes mellitus and/or residual scars from shell fragment wounds to both buttocks and left thigh? 
   
   (b.)  Is it at least as likely as not (50 percent or greater) that peripheral neuropathy of the lower extremities was aggravated beyond the normal course of the condition by the Veteran's service-connected type II diabetes mellitus and/or residual scars from shell fragment wounds to both buttocks and left thigh?  
   
   (c.)  Is it at least as likely as not (50 percent or greater) that hypertension was causally related to the Veteran's service-connected type II diabetes mellitus?
   
   (d.)  Is it at least as likely as not (50 percent or greater) that hypertension was aggravated beyond the normal course of the condition by the Veteran's service-connected type II diabetes mellitus?

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.   If the benefit sought on appeal remains denied, provide the Veteran and her representative - if any - with a Supplemental Statement of the Case and afford him a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

